Name: Commission Regulation (EC) No 1933/2001 of 1 October 2001 reducing, for the 2001/02 marketing year, the amount of aid for small citrus fruits delivered for processing following an overrun of the processing threshold in certain Member States
 Type: Regulation
 Subject Matter: agri-foodstuffs;  trade policy;  plant product;  Europe;  economic policy
 Date Published: nan

 Avis juridique important|32001R1933Commission Regulation (EC) No 1933/2001 of 1 October 2001 reducing, for the 2001/02 marketing year, the amount of aid for small citrus fruits delivered for processing following an overrun of the processing threshold in certain Member States Official Journal L 262 , 02/10/2001 P. 0006 - 0007Commission Regulation (EC) No 1933/2001of 1 October 2001reducing, for the 2001/02 marketing year, the amount of aid for small citrus fruits delivered for processing following an overrun of the processing threshold in certain Member StatesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2202/96 of 28 October 1996 introducing a Community aid scheme for producers of certain citrus fruits(1), as last amended by Regulation (EC) No 2699/2000(2), and in particular Article 6 thereof,Whereas:(1) Article 5(1) of Regulation (EC) No 2202/96 establishes a Community processing threshold for small citrus fruits, distributed among the Member States in accordance with Annex II thereto. Article 5(2) of that Regulation lays down that, when there is an overrun of this threshold, the aid fixed in Annex I thereto shall be reduced in each Member State in which the threshold has been overrun. The overrun of the processing threshold is assessed on the basis of the average of the quantities processed under the aid scheme during the three marketing years preceding the marketing year in question, or during an equivalent period. Article 5(3) allows the Member States to divide the national threshold laid down for small citrus fruits into two subthresholds, one for small citrus fruit for processing into segments, the other for small citrus fruit for processing into juice. If the national threshold has been so subdivided, the reduction in aid in the event of an overrun is applied to the aid for both subthresholds in proportion to the recorded overrun for the subthreshold concerned. Spain has applied this provision. The segments subthreshold has been fixed at 125805 tonnes and the juice subthreshold at 144381 tonnes.(2) The Member States, in accordance with Article 22(1)(b) of Commission Regulation (EC) No 1169/97 of 26 June 1997 laying down detailed rules for the application of Council Regulation (EC) No 2202/96 introducing a Community aid scheme for producers of certain citrus fruits(3), as last amended by Regulation (EC) No 2729/1999(4), have communicated the quantities of small citrus fruit processed under the aid scheme. Based on this information, a Community processing threshold overrun of 15945 tonnes has been established. Within that overrun, an overrun of the threshold for Italy has been established. The amounts of aid for small citrus fruit laid down in Annex I to Regulation (EC) No 2202/96 for the 2001/02 marketing year must therefore be reduced by 10,97 % in Italy.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1For the 2001/02 marketing year, in accordance with Regulation (EC) No 2202/96, the amounts of aid for small citrus fruits delivered for processing shall be amended as follows:(a) Mandarins>TABLE>(b) Clementines processed into juice>TABLE>Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 1 October 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 49.(2) OJ L 311, 12.12.2000, p. 9.(3) OJ L 169, 27.6.1997, p. 15.(4) OJ L 328, 22.12.1999, p. 35.